      Case 1:19-cv-04829-KPF Document 31 Filed 06/23/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



NORMAN N. MINTZ,
Plaintiff,

       v.
                                                    Civil Action No. 19-cv-4829 (KPF)
LOEB PARTNERS CORP.



                                                         MEMO ENDORSED
       &

LOEB HOLDING CORP.,
Defendants.



                   NOTICE OF MOTION TO SUBSTITUTE PLAINTIFFS


       PLEASE TAKE NOTICE that upon the accompanying memorandum of law,

Declaration of Mark P. Goodman and all other papers filed herein, Douglas N. Mintz and

Geoffrey B. Mintz—as personal representatives of the Estate of Norman N. Mintz—by

their undersigned attorneys, will move this Court before the Honorable Katherine Polk

Failla, United States District Judge, in Courtroom 618 in the United States Courthouse

located at 40 Foley Square, New York, New York, on a date and at a time to be set by the

Court, for an order pursuant to Rule 25(a) of the Federal Rules of Civil Procedure

substituting Douglas
              Case 1:19-cv-04829-KPF Document 31 Filed 06/23/20 Page 2 of 2




         Mintz and Geoffrey Mintz as plaintiffs in place of the late Norman N. Mintz.

         Dated: New York, New York
                June 22, 2020                               DEBEVOISE & PLIMPTON LLP


                                                            By: /s/ Mark P. Goodman
                                                            Mark P. Goodman
                                                            (mpgoodman@debevoise.com)
                                                            Nora Niedzielski-Eichner
                                                            (nniedzie@debevoise.com)
                                                            919 Third Avenue
                                                            New York, New York 10022
                                                            (212) 909-6000

                                                            Attorneys for Plaintiff



Application GRANTED. The Clerk of Court is directed to substitute Douglas
Mintz and Geoffrey Mintz as Plaintiffs in this action.

Dated:       June 23, 2020                          SO ORDERED.
             New York, New York




                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE




                                                    2
